 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    THAD AUBERT,                                             Case No. 2:18-cv-01329-GMN-GWF
 8                                           Plaintiff,
             v.                                                            ORDER
 9
      JAMES DZURENDA, et al.,
10                                       Defendants.
11
            This matter is before the Court on the parties’ failure to file a proposed Stipulated
12
     Discovery Plan and Scheduling Order. Defendant filed its Answer (ECF No. 27) on February 12,
13
     2019. Pursuant to LR 26-1, the parties were required to meet and/or confer as required by Fed. R.
14
     Civ. P. 26(f) within 30 days after the first defendant answered or otherwise appeared, and 14 days
15
     thereafter to file a mandatory stipulated discovery plan and scheduling order. To date, the parties
16
     have not complied. Accordingly,
17
            IT IS HEREBY ORDERED that the parties shall file a stipulated Discovery Plan and
18
     Scheduling Order not later than August 16, 2019 in compliance with the provisions of LR 26-1 of
19
     the Rules of Practice of the United States District Court for the District of Nevada.
20
            Dated this 1st day of August, 2019.
21

22

23                                                            GEORGE FOLEY, JR.
                                                              UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                          1
